Title: To George Washington from Colonel Stephen Moylan, 27 June 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Sir
                        Longstreets [Hill, N.J.]27th June 1778 half past 11 ôclock
                    
                    every thing looks in the Same Situation as yesterday at Freehold, we took three prisoners whom I send to your Excellency, they Say it is the opinion which prevails in their Camp, that they will march to morrow morning for So. Amboy. I saw a man yesterday from Middletown point, who Says there were no vessels of any Consequence in the Bay, that there was no collection of boats at Princes Bay—I expect an officer in Soon from the Shrewsbury road, allso the great midleton there is one road to the Later place which passes near the post I now write from, I have the Honor to be Sir Your Most H: & Ob. St
                    
                        Stephen Moylan
                    
                